Our statute, G. S. 1923, § 9606, provides that "whenever an attorney at law is employed to conduct" a foreclosure of a real estate mortgage by advertisement "his authority shall appear by power of attorney * * * recorded prior to the sale". Differ as we may about the purpose of the statute, there is scant reason for denying it effect upon any foreclosure by advertisement "whenever an attorney at law is employed to conduct such foreclosure." In this case there is no attempt to deny that Mrs. Quevli employed her lawyer-husband as her attorney to conduct the foreclosure or that he did so under such employment. On this phase of the case therefore I dissent simply because I think the decision denies the statute its intended effect upon the untenable ground that, although an attorney was employed to conduct the foreclosure and did so, his services were gratuitous. *Page 617 
Upon the other phases of the case I agree with the opinion of the majority, except possibly as to the so-called replacement provisions in the mortgages of the second group. I question whether they were sufficiently definite to be enforceable in any event.